Dismissed and Memorandum Opinion filed August 13, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00540-CV

                        WINSTON NGUYEN, Appellant
                                         V.
       VUONG PHAM AND I BUY BEAUTY, LLC D/B/A FASTBOY
                   MARKETING, Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-89187

                          MEMORANDUM OPINION

      This is an attempted appeal from an order signed June 19, 2019. On July 18,
2019, appellees filed a motion to dismiss the appeal. See Tex. R. App. P. 42.3.

      The June 19, 2019 order granted appellees’ Texas Citizens Participation Act
motion to dismiss. See Tex. Civ. Prac. & Rem. Code § 27.003. The order did not
address appellees’ claim for attorney’s fees, nor did it dispose of the claims against
the other named defendants in the underlying case.
      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding); Fleming & Assocs.
v. Kirklin, 479 S.W.3d 458, 460-61 (Tex. App.—Houston [14th Dist.] 2015, pet.
denied) (order granting TCPA motion to dismiss without addressing outstanding
attorney’s fees is an unappealable interlocutory order).

      Accordingly, we dismiss the appeal.



                                   PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2